DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/11/2021 has been entered. Claims 25 and 36-37. Claims 1-24 and 33-35 have been cancelled. Claims 25-32 and 36-37 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites the limitation "the axial distance”, “the center of gravity and “the median plane EP”. There are insufficient antecedent basis for these limitations in the claim. The examiner suggests amending "the 
Claim 28 recites the limitation "the polyether”. There is insufficient antecedent basis for these limitations in the claim. The examiner suggests amending "the polyether” limitation to read "the silanized polyether”.
Claim 32 recites the limitation "the thickness of the adhesive layer”. There is insufficient antecedent basis for these limitations in the claim. The examiner suggests amending "the thickness of the adhesive layer” limitation to read "a thickness of the adhesive layer”.
Claims 26-32 and 36-37 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 25.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25-26, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Agostini et al. (US 2012/0073717 A1 – of record), in view of Masaoka et al. (Y. Masaoka, Y. Nakagawa, T. Hasegawa, and H. Ando, "New Durable Sealant of Telechelic Polyacrylate," Journal of ASTM International 3, no. 10 (2006): 1-9, https://doi.org/10.1520/JAI100450, accessed on 03/31/2020 – of record).
Regarding claims 25-26, Agostini teaches a tire 10 including two beads 15, two sidewalls 11 connected to the beads, a crown (tire 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The innerliner has an abraded surface 19 – (construed as an accommodating region arranged on the interior surface), whereby the abraded surface has a foam noise damper 22 fixed thereon by a polyether adhesive, see [0032], [0035], [0045] – (corresponds to an adhesive layer arranged on the accommodating region). 
As to a member comprising a rubber attachment layer attached to the accommodating region by the adhesive layer: The foamed noise damper is a foamed rubber material, and thus the surface of the foamed rubber material which is coupled to the adhesive layer meets the claimed “a member 
As to the rubber attachment layer is based on at least one essentially unsaturated diene elastomer, at least one essentially saturated diene elastomer or a mixture thereof: As the foamed structure is formed as an ethylene-propylene-diene terpolymers, which the applicants specification, see [0054]-[0055], identifies as an “essentially saturated” diene elastomer suitable for use, this meets the claimed “rubber attachment layer is based on at least one essentially saturated diene elastomer”.
Agostini does not explicitly disclose the claimed axial distance and silanized polyether limitations.
As to the tire having a maximum axial width, the axial distance between the center of gravity of the member and the median plane of the tire is at least equal to 5% and at most equal to 25% of the maximum axial width of the tire; wherein the member is attached to the radially interior surface of the crown, axially on the exterior side of the tire: Agostini discloses the foamed structure may extend axially from about 10% to 50% of the tread width and where its placement is disposed to equalize the load of the tire and maintain dynamic balance, see [0033]. It is thus considered the claimed “tire having a maximum axial width, the axial distance between the center of gravity of the member and the median plane of the tire is at least equal to 5% and at most equal to 25% of the maximum axial width LT 
As to the adhesive is based on a silanized polyether and is free of isocyanate: While Agostini generalizes the use of a polyether adhesive for bonding purposes; it does not disclose specifics regarding adhesive, prompting one to look to prior art for exemplary uses. Moreover, the general disclosure of “polyether” by Agostini would have been recognized as encompassing silanized polyether’s as they are consistent with known types of polyether’s that are used in adhesive compositions.
Masaoka discloses it is well-known to use silyl-terminated polyether’s as adhesives, because of the polymer’s good workability, high weatherability, good adhesion to various substrates, see (page 1 - Introduction) – (corresponds to a silanized polyether). And further adds it is well-known to use telechelic polymers with cross-linkable silane terminal groups as base polymers for elastic sealants and adhesives, the cross-linkable silane terminal groups to include alkoxy-silane groups – 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polyether adhesive of Agostini to be free of isocyanate, as taught by Masaoka as such adhesives are well-known and in use as an adhesive which provides good workability, high weatherability, good adhesion to various substrates as taught by Masaoka.  
Regarding claims 36-37, As previously discussed, Agostini discloses the foamed structure may extend axially from about 10% to 50% of the tread width, where its placement is disposed to equalize the load of the tire and maintain dynamic balance; and foam structures are disposed off-center of the tire median plane to include positions that are located on an exterior portion of the tire; and further discloses the use of circumferential grooves, see FIG. 1 above. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tire in the claimed manner since: Agostini discloses the tread comprises a set of circumferential grooves, and the foam structures are disposed at multiple positions within the tire cavity in a way to equalize the load of the tire, while maintaining dynamic balance. That is, whether disposing the member in line .
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Agostini et al. (US 2012/0073717 A1 – of record), in view of Masaoka et al. (Y. Masaoka, Y. Nakagawa, T. Hasegawa, and H. Ando, "New Durable Sealant of Telechelic Polyacrylate," Journal of ASTM International 3, no. 10 (2006): 1-9, https://doi.org/10.1520/JAI100450, accessed on 03/31/2020 – of record), as applied to claim 26 above, and further in view of Petrie (EM Petrie – 2010 – adhesives.org, https://www.adhesives.org/docs/default-document-library/hybrid_sealants_may2010-final-(1).pdf, accessed on 03/31/2020 – of record). 
While modified Agostini discloses the advantageous use of telechelic polyether’s; it does not explicitly disclose the adhesive element comprises methyldimethoxysilane or polyoxypropylene.
Petrie discloses a telechelic polyether (that is the polymer has ends where both ends have the same functionality), is prepared from a high molecular weight polypropylene oxide (synonym for polyoxypropylene) that is hydrosilylated to produce a polyether end-capped with methyldimethoxysilane groups, see page 3 – paragraph 2 – (corresponds to the alkoxysilane is a methyldimethoxysilane and the polyether is a polyoxypropylene), wherein their use provides low viscosity, low glass transition temperature, flexibility over a wide temperature range, and low color and odor, see page 3 – paragraph 4. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the .
Claim 29-31 is rejected under 35 U.S.C. 103 as being unpatentable over Agostini et al. (US 2012/0073717 A1 – of record), in view of Masaoka et al. (Y. Masaoka, Y. Nakagawa, T. Hasegawa, and H. Ando, "New Durable Sealant of Telechelic Polyacrylate," Journal of ASTM International 3, no. 10 (2006): 1-9, https://doi.org/10.1520/JAI100450, accessed on 03/31/2020 – of record), as applied to claim 25 above, and further in view of Papakonstantopoulos et al. (US 2014/0261944 – of record).
Regarding claims 29-31, While modified Agostini disclose its inventive adhesive scheme is suitable for adhering electronic devices (construed as adherence of an electronic device as the member), see Agostini [0048]; it does not explicitly disclose the electronic device is provided in a casing formed of rubber.
Papakonstantopoulos teaches a rubber innerliner layer contains a rubber patch thereon which is integral with said rubber innerliner layer, wherein said rubber patch contains an elastomeric, stretchable rubber cavity to releasably receive and securely hold a rigid device – (construed as an electronic device) within its elastomeric cavity [0017].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attaching electronic device of modified Agostini to be encased in a rubber .
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Agostini et al. (US 2012/0073717 A1 – of record), in view of Masaoka et al. (Y. Masaoka, Y. Nakagawa, T. Hasegawa, and H. Ando, "New Durable Sealant of Telechelic Polyacrylate," Journal of ASTM International 3, no. 10 (2006): 1-9, https://doi.org/10.1520/JAI100450, accessed on 03/31/2020 – of record), as applied to claim 25 above, and in the alternative, in view of Song  (US 2013/0048180 A1).
Regarding claim 32, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive layer of modified Agostini have a thickness between 1 and 1.5 mm; as the general conditions of the claim are met and limiting the amount of adhesive would be achieved through routine experimentation. That is, limiting the thickness of the layer would advantageously reduce production costs, while allowing for use of sufficient material to create a strong bond. 
In the alternative, Song teaches a tire having a sound-absorbing material 3 that is adhered to the tire interior cavity by a sealant layer 2; whereby the sealant layer is configured to have a thickness of 1:1 to 1:3 or 1 mm to 1.5 mm, see [0017]-[0018]; which meets the claimed 1.0 – 1.5 mm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of modified Agostini to have a thickness of 1mm, as taught .
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive.
Applicant’s Argument #1
Applicant argues on Pg. 9-11 that: Agostini does not disclose or suggest that the axial distance between the center of gravity of the member and the median place of the tire is at least equal to 5% and at most equal to 25% of the maximum axial width of the tire, as recited in present claim 25; Agostini does not disclose or suggest that the member is attached to the radially interior surface, axially on the exterior side of the vehicle relative to the median plane of the tire; Agostini does not provide any guidance as to the precise off-centered position of a single member. At most, Agostini provides that an off-centered foamed structure can coincidentally be located on the exterior side of the vehicle, provided that one or more additional foamed structures are positioned in a way to equalize the load on the tire and maintain dynamic balance.
Examiner’s Response #1
Examiner respectfully disagrees. Agostini explicitly discloses the foamed structure – (construed as a member) may extend axially in a 
It is considered the Agostini suggestion of disposing the foamed structure so as to equalize the load on the tire and maintain dynamic balance; reasonably suggests positioning the foamed structure whether as a single unit or multiple units with respect to maintaining a dynamic balance of the tire. It being emphasized, claim 25 while reciting the use of a “member”, does not positively assert the “member” excludes assemblies. That is, under the broadest reasonable interpretation afforded the examiner, the foamed structure as a “member” includes two foamed assemblies that are placed a desired distance apart. And as the prior art discloses this distance may be 10% to 50% of the tread width and disposable to maintain a dynamic balance of the tire; then spacing the foamed assemblies apart by 10% of the tread width meets the claimed at least equal to 5% and at most equal to 25% of the maximum axial width of the tire.
Moreover, it is considered that any position of the foamed structure not exactly centered on the equatorial plane of the tire; meets the claimed limitation of “the member is attached to the radially interior surface, axially on the exterior side of the vehicle relative to the median plane of the tire”; since the applicant has not provided any 
Applicant’s Argument #1
Applicant Argues on Pg. 11 that: Even if Agostini is construed as to provide that a single member can be positioned off-centered, which Applicant does not concede, there is simply no teaching or even suggestion of the unexpected technical effects achieved by this feature of the present invention.
Examiner’s Response #1
Examiner respectfully disagrees. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Agostini explicitly discloses positioning the foamed structure with regards to equalizing the load and dynamic balance of the tire.
The rejection is maintained.

Claims 26-32 and 36-37 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 25. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.